1 Manulife Financial Corporation – Second Quarter 2013 MESSAGE TO SHAREHOLDERS We continued to make significant progress on our strategic priorities.We expanded our distribution networks in Asia and the U.S.; delivered our third consecutive quarter of record wealth sales, which were driven by the significant growth in our mutual fund businesses; and again delivered record funds under management.We were also able to reduce our hedging costs and have a solid capital ratio. For the second quarter of 2013, Manulife Financial reported net income attributed to shareholders of $259 millioncompared with a loss of $281 million in the second quarter of 2012.Fully diluted earnings per common share (“EPS”) were $0.12 and return on common shareholders’ equity (“ROE”) was 3.9 per cent for the second quarter of 2013.Manulife Financial generated core earnings of $609 million, a decrease of $10 million from the first quarter of 2013 and an increase of $10 million from a year earlier.Fully diluted core earnings per common share (“Core EPS”) were $0.31 and core return on common shareholders’ equity (“Core ROE”) was 10.0 per cent. Earnings in the second quarter of 2013 were impacted by a charge of $291 million which is comprised of $242 million for market-related factors and a $49 million investment-related charge.We expect that $180 million of these charges may reverse in future quarters. – The charge of $242 million included: § Approximately $100 million related to the impact on our policy liabilities of the increase in interest rates on balanced and bond funds within our non-dynamically hedged variable annuity business.We are in the process of updating our annual update of investment return assumptions as part of the third quarter review of actuarial methods and assumptions, which may largely offset these charges; § Approximately $50 million in realized hedging costs in order to maintain our overall equity hedging position within stated risk targets, in unusually volatile Japanese equity markets. Failing ongoing market volatility, we would not expect this to recur; and § A $70 million charge related to the quarterly update to ultimate reinvestment rate (“URR”) assumptions. The beneficial longer term effects of increasing interest rates helped reduce the URR charge from the first quarter of 2013. ($70 million in 2Q13 compared with $97 million in 1Q13). – The $49 million investment-related charge was largely due to the impact on our policy liability investment assumptions arising from the significant purchase of Government of Canada bonds. This purchase triggered a charge of approximately $80 million which we expect will reverse as we re-invest these bonds into higher yielding assets. The Minimum Continuing Capital and Surplus Requirements (“MCCSR”)ratio for The Manufacturers Life Insurance Company closed the quarter at 222 per cent compared with 217 per cent at the end of the first quarter of 2013.The higher ratio was mainly driven by the favourable impact of increasing interest rates on required capital and a preferred share issuance in the second quarter. We have made significant progress on our Efficiency and Effectiveness initiative (“E&E”) and have already achieved approximately $175 million in pre-tax annual run rate savings.Progress on E&E projects relate to operations, information services, procurement, workplace transformation, as well as organizational design which is virtually complete.While we do not expect a material bottom line impact in 2013 as we continue to make investments in this initiative, we should see a meaningful net benefit in 2014 and beyond, when the full year impacts of our improvements are realized. Our second quarter net income is not as strong as we would have liked.Having said that, it is a significant improvement over the prior year, volatility is being constrained, core earnings are strong, and our outlook is positive.While not a forecast or guidance, our objective continues to be $4 billion of core earnings by 2016. On another note unrelated to the quarterly results, you may have noticed that on July 19 the Financial Stability Board identified a list of global systemically important insurers (“G-SIIs”).We are pleased that Manulife is not on the list.However, that is not surprising because the Office of the Superintendent of Financial Institutions (“OSFI”) in Canada is a conservative regulator and holds Canadian companies to a very high standard.In addition, Manulife has significantly reduced its sensitivity to declines in equity markets and interest rates.Manulife is regulated by OSFI on a global consolidated basis in a manner consistent with best practices.This oversight includes high levels of capital and intense supervisory oversight.Increasingly, the Canadian standard implies that a financial institution must not only survive a very severe global financial crisis, and be able to pay its obligations, but also survive as a continuing franchise.Manulife is focused on maintaining robust capital levels as well as ensuring a healthy buffer above the Canadian and global minimum regulatory capital requirements. Donald A. Guloien President and Chief Executive Officer Manulife Financial Corporation – Second Quarter 2013 2 SALES AND BUSINESS GROWTH Asia Division Our wealth business had a strong quarter, with sales of over US$3 billion in the second quarter of 2013, more than double second quarter 2012. New products, expanded distribution and marketing efforts across the division have led to sequential quarterly increases in wealth sales over the past year, a clear indication of the success of our wealth management strategy.Insurance sales, while not yet where we would like them to be, increased 13 per cent compared with the first quarter of 2013 and we expect to see continued growth in insurance sales as new products are launched into our growing distribution system1. In the second quarter we entered into an exclusive ten year agreement with Alliance Bank in Malaysia to make our products available to their one million customers, and commenced in-branch sales under this new agreement in May. Asia Division second quarter 2013 insurance sales of US$254 million were 31 per cent lower than the same quarter of 2012 due to the unusually high level of sales in advance of tax and product changes in the prior year. Excluding the unusual prior year sales, overall insurance sales were six per cent higher than the second quarter a year ago.All insurance sales growth percentages quoted below are based on second quarter 2013 versus second quarter 2012. · Japan insurance sales of US$97 million decreased by 50 per cent due to the higher sales prior to a tax change in April last year and slower sales following pricing actions in late 2012. · Hong Kong insurance sales of US$59 million decreased by 27 per cent. Excluding the sales in the second quarter of 2012 driven by announced future price increases, sales increased by 14 per cent primarily driven by growth in our agency force. · Indonesia insurance sales were US$33 million, an increase of 31 per cent, driven by an expanded agency force and strong sales through our bank distribution channels. · Asia Other insurance sales (excludes Hong Kong, Japan and Indonesia) were US$65 million, a decrease of nine per cent.Excluding the second quarter 2012 sales in Taiwan related to announced future product changes, sales increased five per cent over the same quarter of 2012, driven by higher agency sales in China and Vietnam. Second quarter 2013 record wealth sales of US$3.0 billion were more than double second quarter 2012.All wealth sales growth percentages quoted below are based on second quarter 2013 versus second quarter 2012. · Japan wealth sales were US$683 million, an increase of 126 per cent, driven by the continued success of the Strategic Income Fund and other foreign currency denominated funds. · Hong Kong wealth sales were US$253 million, an increase of 56 per cent, due to higher pension sales following the launch of the Mandatory Provident Fund’s new Employee Choice Arrangement late last year; and we maintained a leading market share position in net cash flow in that business. · Indonesia achieved record quarterly wealth sales of US$457 million, an increase of 157 per cent, driven by strong performance in all product lines, with mutual fund sales four times higher than a year ago. · Asia Other posted record quarterly wealth sales of US$1,637 million, an increase of 141 per cent. Record mutual fund sales in China, fueled by a new bond fund launch, along with strong mutual fund sales in Taiwan and the continued success of unit-linked product sales in the Philippines, were the key contributors to the growth. Asia Division continues to execute on our longer-term growth strategy by expanding agency and bank channel distribution capacity. Contracted agents stood at approximately 54,800 as at June 30, 2013, up eight per cent from the end of June 2012, with double digit growth in both Indonesia and the Philippines.Bank channel sales, expressed on a total annualized insurance and wealth premium equivalent2basis, increased by 52 per cent compared with a year ago. Canadian Division The significant sales momentum of our Manulife Mutual Funds franchise continued, with record gross deposits during the second quarter. In addition, our closed-end fund offering, the Manulife Floating Rate Senior LoanFund, contributed almost $300 million in deposits in the quarter. Our Group businesses led the market in sales in the first quarter3, and solid performance in targeted market segments continued in the second quarter. Manulife Bank’s net lending assets increased during the quarter with improved momentum in new loan volumes, despite the aggressive competitive environment. On the retail insurance front, sales also increased over the first quarter. Individual wealth management sales of $2.9 billion for the second quarter of 2013 increased 22 per cent compared with the second quarter of 2012, driven by record mutual fund sales. Sales were dampened by lower variable annuity deposits and lower Bank new loan volumes, reflecting competitive pressures and a slowdown in the residential mortgage market. · Manulife Mutual Funds achieved record gross mutual fund deposits4 of $1.8 billion in the second quarter of 2013, more than double second quarter 2012 volumes, driven by the success of our closed-end fund offering and our expanded product shelf, including the Manulife Private Investment Pools launched late in 2012. Net sales continued to outpace industry growth5. Assets under management increased to a record $23.8 billion at June 30, 2013, up 27 per cent from June 30, 2012, compared to industry growth of 14 per cent. 1 See “Caution regarding forward-looking statements” below. 2 This is a non-GAAP measure.See “Performance and Non-GAAP Measures” below. 3 Based on quarterly LIMRA industry sales report as at March 31, 2013. 4 Gross mutual fund deposits include deposits from our segregated fund business. 5 Based on publicly available information from Investor Economics and the Investment Funds Institute of Canada (IFIC). Manulife Financial Corporation – Second Quarter 2013 3 · Manulife Bank’s net lending assets of $18 billion increased 8 per cent over the second quarter of 2012, outpacing industry growth6.Second quarter new loan volumes of $1.1 billionrebounded from first quarter 2013 levels by almost 50 per cent; however, they were 17 per cent lower than second quarter 2012 volumes, reflecting the industry-wide slowdown in the residential mortgage market and the highly competitive environment. · Variable annuity sales were $321 million, over 40 per cent lower than the second quarter of 2012, reflecting our deliberate effort to reduce sales of products withlong-term guarantees.Sales of fixed products in the second quarter of 2013 were $83 million, an increase of $16 million over the second quarter of last year. Individual Insurance sales in the second quarter of 2013 continued to align with our strategy to reduce the proportion of sales of products with higher risk guaranteed long-duration features. Sales were $70 million, an increase of 11 per cent from the first quarter of 2013, however, due to our repositioning actions, were four per cent lower than second quarter 2012. According to the most recently published industry information, both Group Benefits and Group Retirement Solutions (“GRS”) led their respective markets in sales in the first quarter of 20137.Sales in the second quarter reflected the customary variability of the group market. GRS sales of $230 million were more than double second quarter 2012 volumes, reflecting successful cross-selling efforts, Group Benefits’ sales of $464 million included one large case that represented over 80 per cent of the sales. U.S. Division We produced another strong quarter of operating results in the Division and are executing well in our businesses.Record sales in Mutual Funds contributed to record funds under management in the Wealth Management businesses and on the insurance front, we recorded strong sales in our repriced, lower risk insurance products. Wealth Management second quarter 2013 sales were US$7.4 billion, an increase of 58 per cent compared with the same quarter of the prior year. · John Hancock Mutual Funds (“JH Funds”) second quarter 2013 sales were our highest level ever. Sales of US$6.4 billion more than doubled our second quarter 2012 results, with increases across all distribution channels. Bolstered by strong capital markets, JH Funds sales success was driven by strong distribution partnerships, improved productivity of the sales force, a strong product lineup and a shift in investor money back to equity funds. As at June 30, 2013, JH Funds offered 25 Four- or Five-Star Morningstar8 rated equity and fixed income mutual funds. JH Funds experienced record positive net sales9 in the second quarter of 2013, making it the seventh consecutive quarter of net positive inflows. These sales and retention results propelled funds under management as at June 30, 2013 to a record high of US$52 billion, a 36 per cent increase from June 30, 2012 and an increase of 22 per cent from December 31, 2012. · John Hancock Retirement Plan Services second quarter sales were US$1.0 billion, a decrease of 17 per cent compared with the same quarter in the prior year driven by lower plan turnover volumes in the market. Funds under management increased 12 per cent compared with levels at June 30, 2012 and five per cent compared with levels at December 31, 2012. Our recently launched “TotalCare” (a full service group annuity) and “Enterprise” (a mutual fund offering geared toward the mid-market) are gaining traction with several sales commitments secured in the quarter. · The John Hancock Lifestyle and Target Date portfolios offered through our mutual fund, 401(k), variable annuity and variable life products had assets under management of US$83.3 billion as at June 30, 2013, a ten per cent increase over June 30, 2012. Lifestyle and Target Date funds continue to be a strong offering through JH Funds with sales of US$580 million in the second quarter of 2013, an increase of 17 per cent over the same quarter in the prior year, and Lifestyle and Target Date portfolios offered through our 401(k) products continued to be the most attractive offerings, with US$2.0 billion or 67 per cent of premiums and deposits10 in the second quarter of 2013.As at June 30, 2013, John Hancock was the fourth largest manager of assets in the U.S. for Lifestyle and Target Date funds offered through retail mutual funds and variable insurance products11. Overall U.S. Insurance sales of US$130 million for the second quarter of 2013 were flat compared with the same period in the prior year and continued to include a higher proportion of sales from products with more favourable risk profiles. · John Hancock Life sales of US$117 million were flat compared with second quarter 2012; however, the underlying sales mix showed an increase in sales of products we are actively marketing, offsetting the decline in our de-emphasized guarantee products.Our newly launched products continued to perform well, with Protection universal life (“UL”) sales of US$54 million and Indexed UL sales of US$15 million in the second quarter of 2013, up 39 per cent and more than triple, respectively, over the prior year. · John Hancock Long-Term Care retail sales of US$8 million in the second quarter of 2013 grew 27 per cent compared with the same period in 2012, aided by a key competitor’s pullback in the market. Our new innovative retail product with gender distinct rates has been approved in 45 states and launched in 36 states. 6 As per McVay and Associates, The Personal Banking Product Market Share, May 2013. 7 Based on quarterly LIMRA industry sales report as at March 31, 2013. 8 For each fund with at least a 3-year history, Morningstar calculates a Morningstar Rating based on a Morningstar Risk-Adjusted Return that accounts for variation in a fund’s monthly performance (including effects of sales charges, loads and redemption fees), placing more emphasis on downward variations and rewarding consistent performance. The top 10% of funds in each category, the next 22.5%, 35%, 22.5% and bottom 10% receive 5, 4, 3, 2 or 1 star, respectively. The Overall Morningstar Rating for a fund is derived from a weighted average of the performance associated with its 3-, 5- and 10 year (if applicable) Morningstar Rating metrics. Past performance is no guarantee of future results. The overall rating includes the effects of sales charges, loads and redemption fees, while the load-waived does not. Load-waived rating for Class A shares should only be considered by investors who are not subject to a front-end sales charge. 9 Source: Strategic Insight SIMFUND. Net sales (net new flows) is calculated using retail long-term open end mutual funds for managers in the Intermediary-Sold channel. Figures exclude money market and 529 share classes. 10 This item is a non-GAAP measure.See “Performance and Non-GAAP Measures” below. 11 Source: Strategic Insight. Includes Lifestyle and Lifecycle (Target Date) mutual fund assets and fund-of-funds variable insurance product assets (variable annuity and variable life). Manulife Financial Corporation – Second Quarter 2013 4 Manulife Asset Management We are very pleased with the continued strong investment performance from Manulife Asset Management with all asset classes outperforming on a 1, 3, and 5-year basis. Assets managed by Manulife Asset Management were $260 billion as at June 30, 2013, an increase of $8 billion from March 31, 2013 and an increase of $37 billion from June 30, 2012.At June 30, 2013, Manulife Asset Management had a total of 60 Four- and Five-Star Morningstar rated funds; Morningstar ceased calculating ratings for money market funds during the quarter. Manulife Financial Corporation – Second Quarter 2013 5 MANAGEMENT’S DISCUSSION AND ANALYSIS This Management’s Discussion and Analysis (“MD&A”) is current as of August 7, 2013, unless otherwise noted. This MD&A should be read in conjunction with the MD&A and audited consolidated financial statements contained in our 2012 Annual Report and our unaudited 2013 first quarter report to shareholders. For further information relating to our risk management practices and risk factors affecting the Company, see “Risk Factors” in our most recent Annual Information Form, “Risk Management and Risk Factors” and “Critical Accounting and Actuarial Policies” in the MD&A in our 2012 Annual Report, and the “Risk Management” note to the consolidated financial statements in our most recent annual and interim reports. In this MD&A, the terms “Company”, “Manulife Financial” and “we” mean Manulife Financial Corporation (“MFC”) and its subsidiaries. Contents A OVERVIEW D RISK MANAGEMENT AND RISK FACTORS UPDATE 1. Second quarter highlights 1. Regulatory, actuarial and accounting risks 2. Other items of note 2. Variable annuity and segregated fund guarantees 3. Publicly traded equity performance risk B FINANCIAL HIGHLIGHTS 4. Interest rate and spread risk 1. Second quarter earnings analysis 2. Premiums and deposits E ACCOUNTING MATTERS AND CONTROLS 3. Funds under management 1. Critical accounting and actuarial policies 4. Capital 2. Actuarial methods and assumptions 5. U.S. GAAP results 3. Sensitivity of policy liabilities to updates to assumptions 4. Income Taxes 5. Accounting and reporting changes C PERFORMANCE BY DIVISION 6. Quarterly financial information 1. Asia 7. Changes in internal control over financial reporting 2. Canadian 8. Audit Committee 3. U.S. 4. Corporate and Other F OTHER 1. Quarterly dividend 2. Outstanding shares – selected information 3. Performance and Non-GAAP measures 4. Key planning assumptions and uncertainties 5. Caution regarding forward-looking statements Manulife Financial Corporation – Second Quarter 2013 6 AOVERVIEW A1 Second quarter highlights Net income attributed to shareholders of $259 million in the second quarter of 2013 compared with a loss of $281 million in the second quarter of 2012. Earnings in the second quarter of 2013 were impacted by a charge of $291 million which is comprised of $242 million for market-related factors and a $49 million investment-related charge.We expect that $180 million of these charges may reverse in future quarters12. · The charge of $242 million included: – Approximately $100 million related to the impact on our policy liabilities of the increase in interest rates on balanced and bond funds within our non-dynamically hedged variable annuity business.We are in the process of updating our annual update of investment return assumptions as part of the third quarter review of actuarial methods and assumptions, which may largely offset these charges12; – Approximately $50 million in realized hedging costs in order to maintain our overall equity hedging position within stated risk targets, in unusually volatile Japanese equity markets. Failing ongoing market volatility, we would not expect this to recur; and – A $70 million charge related to the quarterly update to ultimate reinvestment rate (“URR”) assumptions. The beneficial longer term effects of increasing interest rates helped reduce the URR charge from the first quarter of 2013. ($70 million in 2Q13 compared with $97 million in 1Q13). · The $49 million investment-related charge was largely due to the impact on our policy liability investment assumptions arising from the significant purchase of Government of Canada bonds. This purchase triggered a charge of approximately $80 million which we expect will reverse as we re-invest these bonds into higher yielding assets12. While we reported a $9.0 billion reduction in investment income as a result of the mark-to-market accounting impact of the increase in interest rates on our bond and fixed income derivative holdings, our policy liabilities also included the impact of the change in rates, with the net result of the change in asset and liabilities being the items discussed above. In the second quarter of 2012, we reported a net loss of $281 million which included a charge of $677 million related to URR assumptions, and $319 million of other market-related charges. In accordance with our stated policy, core earnings include up to $200 million of investment gains per annum, which is distributed up to $50 million per quarter on an accumulated basis.On a year-to-date basis we have reported $98 million of investment gains, of which $50 million was reported in core earnings in the first quarter and $48 million was reported in core earnings in the second quarter.In the second quarter, there was, therefore, a difference of $97 million between the $48 million of investment gains reported in core earnings and the $49 million investment loss reported in net income and referred to above. Core earnings of $609 million in the second quarter of 2013 increased by $10 million compared with the second quarter of 2012.The second quarter of 2013 benefited from growth in fee income in the wealth businesses from higher average assets under management and lower amortization of deferred acquisition costs which were largely offset by the non-recurrence of a gain on the settlement of a reinsurance treaty in the second quarter of 2012 and unfavourable lapse experience in the second quarter of 2013.A large portion of the unfavourable lapse experience was due to specific events that are not expected to recur in future quarters.In addition, the impact of higher new business margins on insurance sales in theU.S. and Canada of approximately $50 million was mostly offset by the non-recurrence of last year’s significant new business gains related to the sales of a high margin product prior to a tax change in Japan and lower sales volumes in Hong Kong, stemming from price increases in the third quarter of 2012. Core earnings decreased by $10 million compared to the first quarter of 2013 primarily due to the non-recurrence of tax benefits in the U.S. and unfavourable lapse experience, partly offset by higher fee income from wealth businesses, lower expected macro hedging costs and improved claims experience. The Minimum Continuing Capital and Surplus Requirements (“MCCSR”) ratio for The Manufacturers Life Insurance Company (“MLI”) closed the quarter at 222 per cent compared with 217 per cent at the end of the first quarter of 2013.The higher ratio was mainly driven by the favourable impact of increasing interest rates on required capital and a preferred share issuance in the second quarter. Insurance sales13 of $929 million in the second quarter of 2013 declined14 three per cent compared with the second quarter of 2012.Insurance sales in Asia declined by 31 per cent due to the unusually high level of sales in the second quarter of 2012 in advance of tax changes and pricing actions to improve margins.In Canada, although Individual Insurance sales were lower than the prior year, sales in Group Benefits drove an increase of 19 per cent in total insurance sales compared with the second quarter of 2012 and in the U.S., insurance sales were in line with the prior year and reflected a more favourable product mix. Wealth sales were a record $13.7 billion in the second quarter 2013, an increase of 60 per cent compared with the second quarter of 2012.Record Asia wealth sales were more than double the same quarter of 2012, with double-digit growth in all territories.U.S. Division’s sales rose 58 per cent as mutual fund sales were more than double the prior year, more than offsetting a 17 per cent decline in Retirement Plan Services sales. In Canada, wealth sales increased 26 per cent as mutual fund sales more than doubled sales in the same quarter of 2012, partly offset by a 17 per cent decline in Manulife Bank new loan volumes from the prior year. A2 Other items of note Lower overall hedging costs The overall favourable equity market conditions and interest rates in the second quarter of 2013 and the beginning of the third quarter provided an opportunity to shift a portion of our hedging from the macro program to the dynamic program and also to reduce our overall hedge positions.The shift to dynamic improves the ability to hedge the related interest rate risks as well as better manage convexity risk.The overall reduction in hedge position increased our second quarter core earnings by approximately $20 million and we expect an additional $10 million benefit in the third quarter for a total run rate benefit of $30 million, assuming interest rates and equity markets remain at current levels12. 12 See “Caution regarding forward-looking statements” below. 13 This item is a non-GAAP measure.See “Performance and Non-GAAP Measures” below. 14 Growth (declines) in sales, premiums and deposits and funds under management are stated on a constant currency basis.Constant currency basis is a non-GAAP measure.See “Performance and Non-GAAP Measures” below. Manulife Financial Corporation – Second Quarter 2013 7 Q3 and Q4 items While it is still early in the process, we expect that the third quarter review of actuarial assumptions will result in a charge that is lower than in each of the last four years. We also expect a number of positive one-time items in the second half of the year. The net impact of all of these items, including the actuarial assumption review, is difficult to estimate with precision since the work is still ongoing, but our preliminary analysis suggests that it will not be substantial in either direction15. BFINANCIAL HIGHLIGHTS Quarterly Results YTD Results C$ millions, unless otherwise stated unaudited 2Q 2013 1Q 2013 (restated)(1) 2Q 2012 1H 2013 (restated)(1) 1H 2012 Net income (loss) attributed to shareholders $ $ $ ) $ $ Preferred share dividends ) Common shareholders’ net income (loss) $ $ $ ) $ $ Reconciliation of core earnings to net income (loss) attributed to shareholders: Core earnings(2) $ Investment-related (losses) gains in excess of amounts included in core earnings ) 97 54 - Core earnings plus investment-related (losses) gains in excess of amounts included in core earnings $ Other items to reconcile core earnings to net income attributed to shareholders: Direct impact of equity markets and interest rates and variable annuity guarantee liabilities that are dynamically hedged ) Changes in actuarial methods and assumptions, excluding URR ) ) - ) 12 Other items(3) 24 - 62 24 Net income (loss) attributed to shareholders $ $ $ ) $ $ Basic earnings (loss) per common share (C$) $ $ $ ) $ $ Diluted earnings (loss) per common share (C$) $ $ $ ) $ $ Diluted core earnings per common share(C$)(2) $ Return on common shareholders’ equity (“ROE”) (%) % % )% % % Core ROE (%)(2) % U.S. GAAP net (loss) income attributed to shareholders(2) $ ) $ ) $ $ ) $ Sales(2) Insurance products $ Wealth products $ Premiums and deposits(2) Insurance products $ Wealth products $ Funds under management(C$ billions)(2) $ Capital(C$ billions)(2) $ MLI’s MCCSR ratio % The 2012 results were restated to reflect the retrospective application of new IFRS accounting standards effective January 1, 2013.For a detailed description of the change see our first quarter 2013 report to shareholders. This item is a non-GAAP measure. See “Performance and Non-GAAP Measures” below. For a more detailed description see Section B1 below. 15 See “Caution regarding forward-looking statements” below. Manulife Financial Corporation – Second Quarter 2013 8 B1 Second quarter earnings analysis The table below reconciles the second quarter 2013 core earnings of $609 million to the reported net income attributed to shareholders of $259 million. C$ millions, unaudited 2Q 2013 1Q 2013 (restated)(1) 2Q 2012 Core earnings (losses)(2) Asia Division $ $ $ Canadian Division U.S. Division Corporate and Other (excluding expected cost of macro hedges and core investment gains) Expected cost of macro hedges(3) Investment gains included in core earnings(4) 48 50 50 Core earnings $ $ $ Investment-related (losses) gains in excess of amounts included in core earnings(4) ) 97 54 Core earnings plus investment-related (losses) gains in excess of amounts included in core earnings $ $ $ (Charges) gains on direct impact of equity markets and interest rates and variable annuity guarantee liabilities that are dynamically hedged (see table below)(5) (Charges) gains from changes in actuarial methods and assumptions, excluding URR(6) ) ) - Favourable impact of the enactment of tax rate changes in Canada(7) 50 - - Restructuring charge related to organizational design(8) ) - - Loss on sale of Life Retrocession Business - - ) Favourable impact of major reinsurance transactions - - Net income (loss) attributed to shareholders $ $ $ ) The 2012 results were restated to reflect the retrospective application of new IFRS accounting standards effective January 1, 2013.For a detailed description of the change see our first quarter 2013 report to shareholders. Core earnings is a non-GAAP measure. See “Performance and Non-GAAP Measures” below. The second quarter 2013 net loss from macro equity hedges was $359 million and consisted of a $128 million charge related to the estimated expected cost of the macro equity hedges relative to our long-term valuation assumptions and a charge of $231 million because actual markets outperformed our valuation assumptions (see table below). As outlined under Critical Accounting and Actuarial Policies, net insurance contract liabilities under IFRS for Canadian insurers are determined using the Canadian Asset Liability Method (“CALM”).Under CALM, the measurement of policy liabilities includes estimates regarding future expected investment income on assets supporting the policies.Experience gains and losses are reported when current period activity differs from what was assumed in the policy liabilities at the beginning of the period. These gains and losses can relate to both the investment returns earned in the period as well as to the change in our policy liabilities driven by the impact of current period investing activities on the future expected investment income assumptions. The direct impact of equity markets and interest rates is relative to our policy liability valuation assumptions and includes changes to interest rate assumptions, including a quarterly URR update for North American business units, as well as experience gains and losses on derivatives associated with our macro equity hedges. We also include gains and losses on the sale of available-for-sale (“AFS”) bonds and derivative positions in the surplus segment.See table below for components of this item. The second quarter 2013 charge of $35 million is primarily attributed to the impact of method and modeling refinements in the projection of certain asset and liability related cash flows across several business units, mainly in the U.S. Primarily reflects the impact on our deferred tax asset position of Canadian provincial tax rate changes. The restructuring charge is related to additional severance, pension and consulting costs for the Company’s Organizational Design project, which was completed in the quarter. Manulife Financial Corporation – Second Quarter 2013 9 The gain (loss) related to the direct impact of equity markets and interest rates and variable annuity guarantee liabilities that are dynamically hedged in the table above is attributable to: C$ millions, unaudited 2Q 2013 1Q 2013 2Q 2012 Variable annuity guarantee liabilities that are dynamically hedged(1) $ 30 $ $ ) Variable annuity guarantee liabilities that are not dynamically hedged(2) 75 ) General fund equity investments supporting policy liabilities and on fee income(3) ) ) Macro equity hedges relative to expected costs(4) ) ) Direct impact of equity markets and variable annuity guarantees that are dynamically hedged(5) $ ) $ $ ) Fixed income reinvestment rates assumed in the valuation of policy liabilities(6) ) Sale of AFS bonds and derivative positions in the Corporate and Other segment ) (8 ) 96 Charges due to lower fixed income URR assumptions used in the valuation of policy liabilities(7) Direct impact of equity markets and interest rates and variable annuity guarantees that are dynamically hedged $ ) $ ) $ ) Direct impact of equity markets and interest rates $ ) $ ) $ ) Our variable annuity guarantee dynamic hedging strategy is not designed to completely offset the sensitivity of policy liabilities to all risks associated with the guarantees embedded in these products. The gain in the second quarter 2013 was mostly because our equity fund results outperformed indices and there was a gain on the release of provision for adverse deviation associated with more favourable equity markets.See the Risk Management section of MD&A in our 2012 Report. The net gain in the second quarter of 2013 included gains related to equity positions in Japan not dynamically hedged. The impact on general fund equity investments supporting policy liabilities and on fee income includes the capitalized impact on fees for variable universal life policies. The second quarter 2013 net loss from macro equity hedges was $359 million and consisted of a $128 million charge related to the estimated expected cost of the macro equity hedges relative to our long-term valuation assumptions and a charge of $231 million because actual markets outperformed our valuation assumptions. In the second quarter of 2013, gross equity hedging charges of $231 million from macro hedge experience and charges of $783 million from dynamic hedging experience were partially offset by gross equity exposure gains of $818 million.This resulted in a loss of $196 million and was driven by approximately $100 million related to the actuarial impact of interest rates on balanced and bond funds supporting our non-dynamically hedged variable annuity business; approximately $50 million related to macro hedge rebalancing as a result of highly volatile Japanese equity markets; and $26 million of other items. The gain in second quarter 2013 for fixed income assumptions was driven by the increase in risk-free rates in North America and Asia, and the increase in corporate spreads in North America, partially offset by the increase in swap spreads. Beginning with the first quarter of 2013, the URR impact is calculated on a quarterly basis, whereas in prior years it was calculated annually in the second or third quarter of each year. B2Premiums and deposits16 Premiums and deposits for insurance products were $6.3 billion in the second quarter of 2013, an increase of two per cent compared with the second quarter of 2012.Premiums and deposits for wealth products were $17.4 billion in the second quarter of 2013, an increase of $6.2 billion or 54 per cent compared with the second quarter of 2012. Growth was driven by very strong mutual fund sales. B3Funds under management16 Funds under management as at June 30, 2013 were a record $567 billion, an increase of $54 billion, or nine per cent16, compared with June 30, 2012.The increase was attributed to $37 billion of favourable investment returns and $21 billion of net positive policyholder cashflows, partly offset by other smaller factors. B4Capital16 MFC’s total capitalas at June 30, 2013 was $30.8 billion, an increase of $0.7 billion from March 31, 2013 and $1.7 billion from June 30, 2012. The increase from June 30, 2012 was primarily driven by net earnings of $1.6 billion, net capital issued of $0.6 billion and the $0.2 billion impact from favourable currency movements on translation of foreign operations, partially offset by cash dividends of $0.8 billion over the period. As noted in Section A1 above, MLI’s MCCSR ratio closed the quarter at 222 per cent compared with 217 per cent at the end of the first quarter of 2013. B5U.S. GAAP results Net loss attributed to shareholders in accordance with U.S. GAAP for the second quarter of 2013 was $692 million, compared with net income attributed to shareholders of $259 million under IFRS.The net loss in accordance with U.S. GAAP included $694 million related to losses with respect to our variable annuity business and macro hedges and $671 million related to mark-to-market accounting, including the impact of derivative positions not designated as hedges for accounting.Under U.S. GAAP not all of the variable annuity business is accounted for on a mark-to-market basis and therefore, when markets are favourable, the losses on dynamic and macro hedges exceed the reduction in variable annuity policy liabilities and other equity exposures. As we are no longer reconciling our financial results under U.S. GAAP in our consolidated financial statements, net income attributed to shareholders in accordance with U.S. GAAP is considered a non-GAAP financial measure. The reconciliation of the major differences between net income attributed to shareholders in accordance with IFRS and the net loss attributed to shareholders in accordance with U.S. GAAP for the second quarter of 2013 follows, with major differences expanded upon below: 16 This item is a non-GAAP measure. See “Performance and Non-GAAP Measures” below. Manulife Financial Corporation – Second Quarter 2013 10 C$ millions, unaudited For the quarters ended June 30, (restated)(1) Net income (loss) attributed to shareholders in accordance with IFRS $ $ ) Key earnings differences: Variable annuity guarantee liabilities $ ) $ Impact of mark-to-market accounting and investing activities on investment income and policy liabilities ) New business differences including acquisition costs ) ) Changes in actuarial methods and assumptions, excluding URR 52 Other differences Total earnings differences $ ) $ Net (loss) income attributed to shareholders in accordance with U.S. GAAP $ ) $ The 2012 IFRS results were restated to reflect the retrospective application of new IFRS accounting standards effective January 1, 2013. For a detailed description of the change see our first quarter 2013 report to shareholders. Accounting for variable annuity guarantee liabilities IFRS follows a predominantly “mark-to-market” accounting approach to measure variable annuity guarantee liabilities while U.S. GAAP only uses “mark-to-market” accounting for certain benefit guarantees.The U.S. GAAP accounting results in an accounting mismatch between the hedge assets supporting the dynamically hedged guarantees and the guarantees not accounted for on a mark-to-market basis.Another difference is that U.S. GAAP reflects the Company’s own credit standing in the measurement of the liability.In the second quarter of 2013, we reported a net charge of $335 million (2012 – gain of $136 million) in our total variable annuity businesses under U.S. GAAP compared with a gain of $105 million under IFRS (2012 – charge of $1,027 million).Under both accounting bases we reported charges on our macro hedge program of $359 million. Investment income and policy liabilities Under IFRS, accumulated unrealized gains and losses arising from fixed income investments and interest rate derivatives supporting policy liabilities are largely offset in the valuation of the policy liabilities. The second quarter 2013 IFRS impacts of fixed income reinvestment assumptions, general fund equity investments, fixed income and alternative long-duration asset investing totaled a net charge of $165 million (2012 – charge of $288 million) compared with U.S. GAAP net realized losses and other investment losses of $671 million (2012 – gain of $899 million). Differences in the treatment of acquisition costs and other new business items Acquisition costs that are related to and vary with the production of new business are explicitly deferred and amortized under U.S. GAAP but are recognized as an implicit reduction in insurance liabilities along with other new business gains and losses under IFRS. Changes in actuarial methods and assumptions The charge recognized under IFRS from changes in actuarial methods and assumptions of $35 million in the second quarter of 2013 (2012 – nil) compared to a gain of $17 million (2012 – gain of $122 million) on a U.S. GAAP basis. Total equity in accordance with U.S. GAAP17 as at June 30, 2013 was approximately $12 billion higher than under IFRS.Of this difference, approximately $8 billion was attributable to the higher cumulative net income on a U.S. GAAP basis. The remaining difference was primarily attributable to the treatment of unrealized gains on fixed income investments and derivatives in a cash flow hedging relationship which are reported in equity under U.S. GAAP, but where the fixed income investments and interest rate derivatives are supporting policy liabilities, these accumulated unrealized gains are largely offset in the valuation of the policy liabilities under IFRS. The majority of the difference in equity between the two accounting bases as at June 30, 2013 arose from our U.S. businesses. A reconciliation of the major differences in total equity is as follows: C$ millions, unaudited As at June 30, 2013 (restated)(1) December 31, 2012 Total equity in accordance with IFRS $ $ Differences in shareholders’ retained earnings and participating policyholders’ equity Differences in accumulated other comprehensive income attributed to: (i)Pension and other post-employment plans ) ) (ii)AFS securities and other (iii)Cash flow hedges (iv)Translation of net foreign operations(2) ) ) Differences in share capital, contributed surplus and non-controlling interests Total equity in accordance with U.S. GAAP $ $ The 2012 IFRS amounts were restated to reflect the retrospective application of new IFRS accounting standards effective January 1, 2013. For a detailed description of the change see our first quarter 2013 report to shareholders. Reflects the net difference in the currency translation account after the reset to zero through retained earnings upon adoption of IFRS at January 1, 2010. 17 Total equity in accordance with U.S. GAAP is a non-GAAP measure.See “Performance and Non-GAAP Measures” below. Manulife Financial Corporation – Second Quarter 2013 11 CPERFORMANCE BY DIVISION C1 Asia Division ($ millions unless otherwise stated) Quarterly results YTD results Canadian dollars 2Q 2013 1Q 2013 2Q 2012 1H 2013 1H 2012 Net income (loss) attributed to shareholders $ $ $ ) $ $ Core earnings Premiums and deposits Funds under management (billions) U.S. dollars Net income (loss) attributed to shareholders $ $ $ ) $ $ Core earnings Premiums and deposits Funds under management (billions) Asia Division’s net income attributed to shareholders was US$378 million for the second quarter of 2013 compared with a loss of US$312 million for the second quarter of 2012. The increase was primarily related to the direct impact of equity markets and interest rates on variable annuity guarantee liabilities. Core earnings of US$220 million for the second quarter of 2013 decreased US$63 million compared to the second quarter of 2012. Double-digit growth in in-force earnings was more than offset by the non-recurrence of last year’s significant sales of a high margin product prior to a tax change in Japan; lower sales volumes in Hong Kong, stemming from price increases in the third quarter of 2012; unfavourable lapse experience; and currency movements. Year-to-date net income attributed to shareholders was US$1,298 million compared with US$798 million for the same period of 2012. Premiums and deposits for the second quarter of 2013 were US$5.0 billion, up 67 per cent from the second quarter of 2012 on a constant currency basis.Premiums and deposits for insurance products of US$1.5 billion increased three per cent driven by in-force business growth, partly offset by lower new business volumes as discussed above.Wealth management premiums and deposits of US$3.5 billion increased 126 per cent driven by strong mutual fund sales and the increase in Mandatory Provident Fund sales in Hong Kong. Funds under management as at June 30, 2013 were US$75.4 billion, an increase of 12 per cent, compared with June 30, 2012. Growth was driven by net policyholder cash flows of US$7 billion and favourable investment returns, partly offset by the impact of currency changes.The decline in funds under management compared with first quarter of 2013 was due to the impact of rising interest rates and currency movements which more than offset $1.6 billion from net policyholder cash flows. C2Canadian Division Quarterly results YTD results (C$ millions unless otherwise stated) 2Q 2013 1Q 2013 2Q 2012 1H 2013 1H 2012 Net income (loss) attributed to shareholders $ $ ) $ $ 41 $ Core earnings Premiums and deposits Funds under management (billions) Canadian Division’s net income attributed to shareholders was $103 million for the second quarter of 2013 compared with $223 million for the second quarter of 2012. Core earnings of $225 million for the second quarter of 2013 increased by $24 million or 12 per cent compared with the second quarter of 2012, driven by business growth and improved new business margins reflecting the impacts of product repricing, favourable business mix and higher interest rates. Investment-related losses excluded from core earnings were $122 million in the second quarter of 2013 (2012 – loss of $115 million).Net income in the second quarter of 2012 also included a $137 million gain related to the recapture of a reinsurance treaty that was excluded from core earnings. Year-to-date net income attributed to shareholders was $41 million compared with $540 million for the same period of 2012. Year-to-date core earnings of $404 million were $31 million higher than the first six months of 2012 reflecting business growth and improved new business margins. Excluded from core earnings were investment-related losses of $363 million in the first six months of 2013 (2012 – loss of $92 million) and $259 million of non-recurring gains in 2012 related to the recapture of a reinsurance treaty and reserve releases due to in-force variable annuity product changes. Premiums and deposits in the second quarter of 2013 were $5.7 billion, an increase of $1.1 billion or 24 per cent compared to second quarter 2012 levels.The increase was driven by record mutual fund deposits and higher sales in Group Benefits and GRS, partially offset by lower variable annuity deposits. Funds under management of $135.8 billion grew by $8.3 billion or seven per cent from June 30, 2012 primarily due to the growth in our wealth management businesses. Manulife Financial Corporation – Second Quarter 2013 12 C3 U.S. Division ($ millions unless otherwise stated) Quarterly results YTD results Canadian dollars 2Q 2013 1Q 2013 (restated)(1) 2Q 2012 1H 2013 (restated)(1) 1H 2012 Net income attributed to shareholders $ Core earnings Premiums and deposits Funds under management (billions) U.S. dollars Net income attributed to shareholders $ Core earnings. Premiums and deposits Funds under management (billions) The 2012 results were restated to reflect the retrospective application of new IFRS accounting standards effective January 1, 2013.For a detailed description of the change see our first quarter 2013 report to shareholders. U.S. Division’s net income attributed to shareholders was US$419 million for the second quarter of 2013 compared with US$176 million for the second quarter of 2012. Core earnings for the second quarter of 2013 were US$336 million, an increase of US$91 million compared with the second quarter of 2012. Contributing to the increase in core earnings were higher new business margins as a result of product actions, price increases and business mix; higher fee income from higher average assets under management; lower amortization of deferred acquisition costs; and improved policyholder claims experience; partially offset by unfavourable lapse experience. Items reconciling core earnings to net income attributed to shareholders in the second quarter of 2013 included other investment-related gains of US$95 million, partially offset by a charge for the direct impact of equity markets and interest rates of US$12 million. Year-to-date net income attributed to shareholders was US$1,139 million compared with US$752 million for the same period of 2012. Premiums and deposits for the second quarter of 2013 were US$11.5 billion, an increase of 33 per cent from the second quarter of 2012. The increase was primarily driven by record sales in Mutual Funds, partially offset by the closing of our annuity business to new sales. Funds under management as at June 30, 2013 were US$300.3 billion, up six per cent from June 30, 2012. The increase was due to positive investment returns and strong net wealth sales in Wealth Asset Management. C4Corporate and Other Quarterly Results YTD results (C$ millions, unless otherwise stated) 2Q 2013 1Q 2013 (restated)(1) 2Q 2012 1H 2013 (restated)(1) 1H 2012 Net loss attributed to shareholders $ ) $ ) $ ) $ ) $ ) Core losses (excluding macro hedges and core investment gains) $ ) $ ) $ ) $ ) $ ) Expected cost of macro hedges ) Investment gains included in core earnings 48 50 50 98 Total core losses $ ) $ ) $ ) $ ) $ ) Premiums and deposits $ Funds under management (billions) The 2012 results were restated to reflect the retrospective application of new IFRS accounting standards effective January 1, 2013.For a detailed description of the change see our first quarter 2013 report to shareholders. Corporate and Other is composed of: Investment performance on assets backing capital, net of amounts allocated to operating divisions and financing costs; Investment Division’s external asset management business; Property and Casualty (“P&C”) Reinsurance business; as well as run-off reinsurance operations including variable annuities and accident and health. For segment reporting purposes, the impact of updates to actuarial assumptions, settlement costs for macro equity hedges and other non-operating items are included in this segment’s earnings. Corporate and Other reported a net loss attributed to shareholders of $659 million for the second quarter of 2013 compared to a net loss of $368 million for the second quarter of 2012. Core losses were $185 million in the second quarter of 2013 and $135 million in the second quarter of 2012. Charges in the second quarter of 2013 not included in core earnings totaled $474 million.These included: $231 million of net experience losses on macro hedges; $127 million of realized losses on AFS bonds and related interest rate swaps; $56 million related to the direct impact of interest rates on mark-to-market assets held in the surplus segment; a $35 million charge for changes in actuarial methods and assumptions; and $26 million related to Manulife Financial Corporation – Second Quarter 2013 13 severance accruals and associated costs; partially offset by a gain of $50 million reflecting the impact of provincial tax rate changes.In addition, to allocate a portion of the investment results to core earnings, the $48 million of investment gains reported in core earnings in the Corporate and Other segment is recorded as a charge to non-core earnings and a gain to core earnings. The increase in the core losses in the second quarter of 2013 compared with the second quarter of 2012 largely relates to the gain we reported in the second quarter of 2012, on the settlement of a reinsurance treaty in the run-off accident and health reinsurance block of business. Premiums and deposits for the second quarter of 2013 were $1,167 million, compared with $990 million for the second quarter of 2012, driven by growth in our institutional asset management business. Funds under managementof $36.2 billion as at June 30, 2013 (June 30, 2012 – $21.1 billion) included assets managed by Manulife Asset Management on behalf of institutional clients of $30.6 billion (2012 – $24.1 billion) and $8.4 billion (2012 – $5.4 billion) of the Company’s own funds, partially offset by a $2.8 billion (2012 – $8.4 billion) total company adjustment related to the reclassification of derivative positions from invested assets to other assets and other liabilities.The increase in the Company’s own funds primarily reflects net income earned over the period, the impact of the stronger U.S. dollar and the issuance of preferred shares, partially offset by the net redemptions of debt. DRISK MANAGEMENT AND RISK FACTORS UPDATE This section provides an update to our risk management practices and risk factors outlined in the MD&A in our 2012 Annual Report. D1Regulatory, actuarial and accounting risks As previously disclosed, the Canadian Actuarial Standards Board (“ASB”) is reviewing the Standards of Practice related to economic reinvestment assumptions used in the valuation of policy liabilities.Based on recent discussions, we expect the Exposure Draft to be issued in late 2013 with changes to the standards to be effective in the fourth quarter of 2014.We will not know the potential impact of the changes until after the release of the exposure draft; however, the value of our policy liabilities is sensitive to reinvestment assumptions and the changes could have a material impact on both earnings and regulatory capital. The International Accounting Standards Board (“IASB”) and the Financial Accounting Standards Board (“FASB”) issued exposure drafts of new accounting standards for insurance contracts.The two proposals are similar in some of their main principles, but differ in many of the requirements around measurement of ongoing obligations to policyholders.Our primary concern is around the unwarranted volatility in financial results that would be introduced. If implemented in the form set forth in the exposure draft, these proposals are likely to have a material impact on our financial results and our regulatory capital position. Comments are due on the exposure drafts on October 25, 2013.The final standards are not expected to be effective until at least 2018. We, along with other companies in the industry from around the world, are providing feedback on the significant issues we see with the IASB and FASB exposure draft proposals.We believe such a significant change in financial reporting warrants complete and robust testing of the proposals prior to implementation.We believe the accounting rules under discussion could put Canadian insurers at a significant disadvantage relative to their U.S. and global peers, and also to the banking sector in Canada.We believe these rules could also have adverse capital implications and discourage investing in alternative long-duration asset classes. D2Variable annuity and segregated fund guarantees We seek to mitigate a portion of the risks embedded in our retained (i.e. net of reinsurance) variable annuity and segregated fund guarantee business through the combination of our dynamic and macro hedging strategies (see Section D3). The table below shows selected information regarding the Company’s variable annuity and segregated funds guarantees gross and net of reinsurance. Manulife Financial Corporation – Second Quarter 2013 14 Variable annuity and segregated fund guarantees net of reinsurance As at June 30, 2013 March 31, 2013 (C$ millions) Guarantee value Fund value Amount at risk(4)(5) Guarantee value Fund value Amount at risk(4)(5) Guaranteed minimum income benefit(1) $ Guaranteed minimum withdrawal benefit Guaranteed minimum accumulation benefit Gross living benefits(2) $ Gross death benefits(3) Total gross of reinsurance and hedging $ Living benefits reinsured $ Death benefits reinsured Total reinsured $ Total, net of reinsurance $ Contracts with guaranteed long-term care benefits are included in this category. Where a policy includes both living and death benefits, the guarantee in excess of the living benefit is included in the death benefit category. Death benefits include stand-alone guarantees and guarantees in excess of living benefit guarantees where both death and living benefits are provided on a policy. Amount at risk (in-the-money amount) is the excess of guarantee values over fund values on all policies where the guarantee value exceeds the fund value.This amount is not currently payable.For guaranteed minimum death benefit, the amount at risk is defined as the current guaranteed minimum death benefit in excess of the current account balance. For guaranteed minimum income benefit, the amount at risk is defined as the excess of the current annuitization income base over the current account value. For all guarantees, the amount at risk is floored at zero at the single contract level. The amount at risk net of reinsurance at June 30, 2013 was $8,458 (March 31, 2013 was $7,756 million)of which: US$4,961million (March 31, 2013 – US$4,394 million) was on our U.S. business, $1,907 million (March 31, 2013 – $1,806 million) was on our Canadian business, US$894 million (March 31, 2013 – US$1,099 million) was on our Japan business and US$377 million (March 31, 2013 – US$365million)was related to Asia (other than Japan) and our run-off reinsurance business. As outlined above, the amount at risk on variable annuity contracts, net of reinsurance was $8.5 billion at June 30, 2013 compared with $7.8 billion at March 31, 2013.The increase was due to increases in guaranteed value amounts from rate reset product features. The policy liabilities established for these benefits were $4,502 million at June 30, 2013 (March 31, 2013 – $5,909 million).For non-dynamically hedged business, policy liabilities declined from $1,767 million at March 31, 2013 to $1,480 million at June 30, 2013.For the dynamically hedged business, the policy liabilities declined from $4,142 million at March 31, 2013 to $3,022 million at June 30, 2013 due to an increase in swap rates. Caution related to sensitivities In this document, we provide sensitivities and risk exposure measures for certain risks.These include sensitivities due to specific changes in market prices and interest rate levels projected using internal models as at a specific date, and are measured relative to a starting level reflecting the Company’s assets and liabilities at that date and the actuarial factors, investment activity and investment returns assumed in the determination of policy liabilities. The risk exposures measure the impact of changing one factor at a time and assume that all other factors remain unchanged. Actual results can differ significantly from these estimates for a variety of reasons including the interaction among these factors when more than one changes, changes in actuarial and investment return and future investment activity assumptions, actual experience differing from the assumptions, changes in business mix, effective tax rates and other market factors, and the general limitations of our internal models. For these reasons, the sensitivities should only be viewed as directional estimates of the underlying sensitivities for the respective factors based on the assumptions outlined below. Given the nature of these calculations, we cannot provide assurance that the actual impact on net income attributed to shareholders or on MLI’s MCCSR ratio will be as indicated. D3Publicly traded equity performance risk We continue to meet or exceed our stated goal to have approximately 75 per cent of the underlying earnings sensitivity to equity markets offset by hedges.As at June 30, 2013, we estimate that approximately 72 to 81 per cent of our underlying earnings sensitivity to a 10 per cent decline in equity markets would be offset by dynamic and macro hedges, compared with 78 to 87 per cent at March 31, 201318.The lower end of the range is based on the dynamically hedged assets that exist at June 30, 2013 and assumes rebalancing of equity hedges for dynamically hedged variable annuity liabilities at five per cent intervals and the upper end of the range assumes the performance of the dynamic hedging program would completely offset the loss from the dynamically hedged variable annuity guarantee liabilities. As outlined in our 2012 Annual Report, the macro hedging strategy is designed to mitigate public equity risk arising from variable annuity guarantees not dynamically hedged and from other products and fees. In addition, our variable annuity guarantee dynamic hedging strategy is not designed to completely offset the sensitivity of policy liabilities to all risks associated with the guarantees embedded in these products (see pages 44 and 45 of our 2012 Annual Report). The tables below show the potential impact on net income attributed to shareholders resulting from an immediate 10, 20 and 30 per cent change in market values of publicly traded equities followed by a return to the expected level of growth assumed in the valuation of policy liabilities. The potential impact is shown after taking into account the impact of the change in markets on the hedge assets. While we cannot reliably estimate the amount of the 18See “Caution regarding forward-looking statements” below. Manulife Financial Corporation – Second Quarter 2013 15 change in dynamically hedged variable annuity guarantee liabilities that will not be offset by the profit or loss on the dynamic hedge assets, we make certain assumptions for the purposes of estimating the impact on shareholders’ net income. The potential impact is shown assuming: (a)First that the change in value of the hedge assets completely offsets the change in the dynamically hedged variable annuity guarantee liabilities including the provisions for adverse deviation; and (b) Then that the change in value of the dynamically hedged variable annuity guarantee liabilities is not completely offset, including the assumption that the provision for adverse deviation is not offset and that the hedge assets are based on the actual position at the period end. In addition, we assume that we increase our macro equity hedges in negative market shock scenarios and reduce macro equity hedges in positive market shock scenarios. It is also important to note that these estimates are illustrative, and that the hedge program may underperform these estimates, particularly during periods of high realized volatility and/or periods where both interest rates and equity market movements are unfavourable. Potential impact on net income attributed to shareholders arising from changes to public equity returns(1) As at June 30, 2013 (C$ millions) -30
